Title: To James Madison from John H. I. Browere, 28 September 1825
From: Browere, John H. I.
To: Madison, James


        
          Most esteemed Sir
          Washington 28 Sept. 1825
        
        Yours of the 24th inst has just been received; and I hasten to return thanks for a continuance of your kindness. Believe me Sir, it may yet be in my power to reciprocate favors. My countrymen being informed of my determination of forming a Public gallery of the Most Eminent Personages, now living, have almost unanimously expressed their approval of my project, and the feasibility of its execution, provided my health be spared. Trusting in my known perseverance in whatever undertaking I may be engaged they feel disposed to forward my views and advance my interests.
        As a proof of determination in my part I presume it will not uninteresting to president Madison to know that for an improvement in the Arts, I have travelled on foot in Austria, Greece, Italy, Switzerland France and England, and that self adulation is not an ingredient in my nature, I appeal to my intercourse with Society.
        
        Well informed of the acquired & native talents of his Excellency, and of the almost universal benefit his Indictions have been to the world at large, I felt proud in the idea of executing that Man; capable of writing a document unequalled in the annals of jurisprudence. A document! from which millions have derived the ineffable pleasures resulting from Independence!!! Without flattery dear Sir I feel proud that that Man, at a very advanced age, when the cares and infirmities incidental to Mortality would plead an excuse for non-compliance, has not forgotten the condescension of his youth; and as yet retains in an eminent degree the ennobling principle of Philanthropy—“good will toward Man”— a desire to advance not only the progress of Literature & Science, but the beauteous profession of the Fine Arts.
        Excuse the effusions—attribute their indiction to the sincere love I bear to my country and to its Benefactors, who are not ashamed to acknowledge native talents. Hoping to have the pleasure of a personal interview in a few days, permit me to subscribe myself Sir yours most devotedly
        
          John H. I. Browere
        
        
          PS. Mr. & Mrs. Kutz have several times visited the productions of my chisel here—viz Hon. Henry Clay, Genl. Jacob Brown, Capt. David Porter, Genl Lafayette &c. They are well & join in salutation.
          
            B.
          
        
      